DETAILED ACTION
Status of Claims
This office action is in response to the applicant’s response filed on 04/26/2021.
Claims 1-5, 7, 11-15, and 17 are canceled.
Claims 6, 8-10, 16, and 18-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 01/19 /2021, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions to be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.
Authorization for this examiner’s amendment was given in a communication with the applicant’s representative, Jennifer Wilson, on July 6, 2021.
Please recall all prior versions of the claims with the amended claims below, wherein,
Claims 1-5, 7, 11-15, and 17 are canceled.
Claims 6, 8-10, 16, and 18-20 are pending.

9.	The amended claims:
1. - 5.	(Previously Cancelled) 

6.	(Proposed Amendment)  A method for providing prompted data as part of an electronic payment transaction, comprising:
establishing, by a point of sale device of a merchant, a communication channel between an integrated circuit payment card and the point of sale device;
electronically transmitting, by a transmitting device of the point of sale device, a transaction request to the integrated circuit payment card via the established communication channel, wherein the transaction request includes at least one or more transaction items and a script request;
receiving, by a receiving device of the point of sale device, from the integrated circuit payment card via the established communication channel, as part of the electronic payment transaction, (i) payment credentials, (ii) at least one payment cryptogram generated by the integrated circuit payment card based on the at least one or more transaction items included in the transaction request, and (iii) at least one executable script including a data message regarding what data is being requested from a consumer and specifying a data type and data size for a response from the consumer, said at least one executable script being customizable by at least an authorized user and a financial institution associated with the integrated circuit payment card;
upon receiving the at least one executable script, executing, by a processor of the point of sale device, each executable script of the at least one executable script, wherein each executable script of the at least one executable script is associated with an identifier;
in response to executing each of the at least one executable scripts, displaying, by a display device interfaced with the point of sale device, a customized prompt for input of responses by a user of the integrated circuit payment card, wherein said prompt for input of responses includes the data message;
receiving, by an input device of the point of sale device, a data value for each customized prompt for data displayed by the display device; 
on a basis of the received data values, generating, by a generation module of the point of sale device, a transaction message
electronically transmitting, by the transmitting device of the point of sale device, the generated transaction message to an acquiring institution associated with the merchant for generation of an authorization request, wherein the transaction message includes (i) at least one data element storing the received data values, and (ii) the identifier associated with each of the at least one executable scripts.

7.	(Cancelled) 

8.	The method of claim 6, further comprising:
storing, in a memory of the point of sale device, at least the one or more transaction items and the transaction data.

9.	The method of claim 6, wherein
each of the at least one executable scripts includes at least a data type and a data size, and
the data value received for each of the at least one executable scripts is of the data type and within the data size included in the respective executable script.
10.	The method of claim 6, wherein the transaction message is formatted based on one or more standards and further includes at least a message type indicator and at least one data element storing payment credentials, and at least one data element storing transaction data.

11. - 15.  (Previously Cancelled) 

16.	(Proposed Amendment) A system for providing prompted data as part of an electronic payment transaction, comprising:
a processing device, of a point of sale device of a merchant, configured to establish a communication channel between an integrated circuit payment card and the point of sale device;
a transmitting device, of the point of sale device, configured to electronically transmit a transaction request to the integrated circuit payment card via the established communication channel, wherein the transaction request includes at least one or more transaction items and a script request;
a receiving device, of the point of sale device, configured to receive payment credentials, at least one payment cryptogram, and at least one executable script including a data message from the integrated circuit payment card via the established communication channel, said at least one executable script being customizable by at least an authorized user and a financial institution associated with the integrated circuit payment card;
wherein the processor of the point of sale device, upon receiving the at least one executable script, is further configured to execute each executable script of the at least one executable script, wherein each executable script of the at least one executable script is associated with an identifier, 
a display device interfaced with the point of sale device, configured to display, in response to the processor’s execution of each executable script, a customized prompt for input of responses by a user of the integrated circuit payment card, wherein said prompt for input of responses includes the data message; 
an input device, of the point of sale device, configured to receive a data value for each customized prompt for data displayed by the display device, and 
a generation module, of the point of sale device, configured to generate a transaction message on a basis of the data values received by the input device
wherein the transmitting device, of the point of sale device, is further configured to electronically transmit the generated transaction message to an acquiring institution associated with the merchant for generation of an authorization request, wherein the transaction message includes (i) at least one data element storing the received data values, and (ii) the identifier associated with each of the at least one executable scripts.

17.	(Cancelled)  

18.	The system of claim 16, further comprising:
a memory of the point of sale device configured to store at least the one or more transaction items and the transaction data.

19.	The system of claim 16, wherein
each of the at least one executable scripts includes at least a data type and a data size, and
the data value received for each of the at least one executable scripts is of the data type and within the data size included in the respective executable script.

20.	The system of claim 16, wherein the generation module formats the transaction message based on one or more standards, and wherein the transaction message further includes at least a message type indicator and at least one data element storing payment credentials, and at least one data element storing transaction data
Allowable Subject Matter
10.	Claims 6, 8-10, 16, and 18-20 are allowed.

Reason for Allowance
11.	The following is an examiner’s statement of reasons for allowance over prior art:
Claims 6 and 16 disclose a method and a system for providing prompted data as part of an electronic payment transaction with an integrated circuit payment card. A transaction request comprising one or more transaction items and a script request is transferred from a POS device to the IC card. The IC card transmits a transaction message including credentials, cryptogram, and at least one executable script back to the POS device. The POS device displays a customized prompt to the user in response to executing the received script. A transaction message is generated based on the collected information.
Claim 6 recites “establishing, by a point of sale device of a merchant, a communication channel between an integrated circuit payment card and the point of sale device; electronically transmitting, by a transmitting device of the point of sale device, a transaction request to the integrated circuit payment card via the established communication channel, wherein the transaction request includes at least one or more transaction items and a script request; receiving, by a receiving device of the point of sale device, from the integrated circuit payment card via the established communication channel, as part of the electronic payment transaction, (i) payment credentials, (ii) at least one payment cryptogram generated by the integrated circuit payment card based on the at least one or 
The closest prior arts of record are as follows:
Jabbour et al. (US 20140156535 A1) (“Jabbour”)
Takekawa et al. (US 20050015275 A1) (“Takekawa”)
Snelgrove et al. (US 20040172339 A1) (“Snelgrove”)
MURPHY (US 20180018661 A1) (“Murphy”)
Royyuru et al. (US 20120317035 A1) (“Royyuru”)
Jabbour discloses a system and method for authenticating a personal identification number (PIN) associated with a payment card of a cardholder. The card reader terminal is configured to communicate directly with an integrated circuit of a payment card. A transaction request is transferred to the IC card, and the IC card transmits a transaction response including cryptogram and other transaction information back to the card reader terminal. By executing a script on the card reader terminal, PIN entry instructions and responses are presented to the cardholder via the user interface of the card reader terminal. The payment application on the card reader terminal collects the PIN authentication data and the transaction response data, and forwards these in a transaction authorization request to a payment transaction processing system.
Takekawa discloses a system loading a terminal application program from a secure device, such as an IC card, to an information processing terminal. An IC card retains a terminal application program corresponding to a plurality of services. When the IC card is mounted on the information processing terminal, services which can be used in the information processing terminal are displayed on the information processing terminal in a list, and a terminal application program of such a service, which is selected from the service list, is loaded from 
Snelgrove discloses a financial transaction system operable to manage purchases of at least one of goods and services, comprising a customer identifier that is operable to uniquely identify an account to which the purchases are being charged. The point of sale terminals are operable to gather purchase information, customer identification and authorization information and to display information provided from a financial service provider. The plurality of software agents, distributed within the financial transaction system, is operable to negotiate rules and behaviors for the purchase of goods and services. The customers can set some of their own customer agent rules and behaviors, such as requirement of a PIN or other special method of authentication. The customized customer agent rules may be stored on a smart card.
Murphy discloses a portable device, included in a virtual POS engine, that comprises a communication interface to communicate with a consumer endpoint device, and a reader to receive a payment credential of a payment card, to support a virtual point-of-sale, card present online transaction between the consumer endpoint device and a merchant server. The virtual POS engine can prompt a PIN entry and receive a PIN entry from a user. The PIN can be entered using the user input component of the portable device. The virtual POS engine can generate an authorization request for authorization of the electronic funds 
Royyuru discloses a system for handling information related to a transaction conducted with a representation instrument at a POS device. Extended application IDs and dynamic cryptograms are used for the transaction. The presentation instrument provides a list of one or more application IDs to the POS device. Each application ID identifies an application that can be used to communicate data concerning the transaction between the presentation instrument and the POS device. The POS device selects one of the application IDs and returns it to the presentation instrument. Under the control of the selected application, the presentation instrument generates a dynamic transaction cryptogram and a dynamic PAN that are each valid for only a single transaction.
The cited references, alone or in combination, do not teach the specific combination of electronically transmitting, by a transmitting device of the point of sale device, a transaction request to the integrated circuit payment card via the established communication channel, wherein the transaction request includes at least one or more transaction items and a script request; receiving, by a receiving device of the point of sale device, from the integrated circuit payment card via the established communication channel, as part of the electronic payment transaction, (i) payment credentials, (ii) at least one payment cryptogram generated by the integrated circuit payment card based on the at least one or more transaction items included in the transaction request, and (iii) at least one 
Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art would not have been motivated to include these elements in Jabbour because Jabbour is not concerned about requesting an executable script from an IC card by a POS 
Additionally, the combination of Jabbour, Takekawa, Snelgrove, Murphy, and Royyuru clearly destroys the intent and purpose of Jabbour, taken alone and/or in view of Takekawa, Snelgrove, Murphy, and Royyuru, a reference which, for example, executes a script stored on a POS device, rather than requesting the script from an IC card, to prompt the user to enter information. Accordingly, the present invention is distinguishable over Jabbour, taken alone and/or in view of Takekawa, Snelgrove, Murphy, and Royyuru, for this reason, as well.
Therefore, the limitations lacking in the prior art, in combination with the other limitations clearly claimed for patent, are novel and unobvious. Foreign prior art and NPL search was conducted; however, no relevant prior art was found.
Accordingly, dependent claims 8-10 and 18-20 incorporate allowable subject matter through their dependency and hence allowable.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUNLING DING whose telephone number is (571)270-3605. The examiner can normally be reached on 9:30 - 7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, an applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached at 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D./Examiner, Art Unit 3685                                                                                                                                                                                                        




/NEHA PATEL/           Supervisory Patent Examiner, Art Unit 3685